The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and adjudged by the Court that the judgment of the court below be, and the same is hereby, affirmed upon the lower court issuing an order of remittitur on the final judgment to the extent of the amount of the judgment nil dicit, with interest, as of the date of the entry of the judgment based upon a verdict rendered by the jury.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.
  BROWN, J., not participating. *Page 347